BLODGETT, P. J.
Heard upon motion to dismiss bill for lack of equity.
Bill is brought to restrain foreclosure of a mortgage and for an accounting between complainants and respondents.
Complainants allege that a certain amount is due complainants from respondents for rent. Respondents deny any such claim.
Bill must be dismissed as complainants have an adequate remedy at law against respondents upon an unliqui-dated claim. Complainants must first exhaust their remedies at law, as their claim is not based upon any ground arising out of the mortgage in question.